     Case: 3:18-cv-50040 Document #: 76 Filed: 05/06/19 Page 1 of 1 PageID #:290
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

PATRICK PURSLEY,                               )
                                               )
      Plaintiff,                               )
v.                                             )
                                               )
THE CITY OF ROCKFORD, JAMES                    )
BARTON, JIM BOWMAN, HOWARD                     ) Case: 18 C 50040
FORRESTER, RON GALLARDO, JOHN                  )
GENENS, CHARLENE GETTY, JEFF                   ) Judge: Philip G. Reinhard
HOUDE, SAM POBJECKY, GARY                      )
REFFETT, MARK SCHMIDT, BRUCE                   ) Magistrate Judge: Lisa A. Jensen
SCOTT, DOUG WILLIAMS,                          )
UNIDENTIFIED EMPLOYEES OF THE                  )
ROCKFORD POLICE DEPARTMENT,                    )
DANIEL GUNNELL, PETER                          )
STRIUPAITIS, JACK WELTY,                       )
UNIDENTIFIED EMPLOYEES OF THE                  )
ILLINOIS STATE POLICE CRIME LAB,               )
GREG HANSON, STEPHEN PIRAGES,                  )
DAVID EKEDAHL, and CHRISTINE                   )
BISHOP,                                        )
                                               )
      Defendants.
                                     NOTICE OF MOTION

         PLEASE TAKE NOTICE that on Monday, May 13, 2019 at 10:00 a.m., we shall appear
 before the Honorable Magistrate Judge Jensen, in the Courtroom usually occupied by her in the
 U.S. District Court for the Northern District of Illinois, Western Division, 327 S. Church Street,
 Rockford, Illinois 61101, and shall then and there present Defendant Greg Hanson’s Motion to
 Join Defendants’ Motion to Dismiss Amended Complaint.

 Dated: May 6, 2019                                  Respectfully submitted,

                                                     HINSHAW & CULBERTSON LLP
                                                     /s/ Michael F. Iasparro
                                                     Michael F. Iasparro
 Michael F. Iasparro
 Hinshaw & Culbertson LLP
 100 Park Avenue
 P.O. Box 1389
 Rockford, IL 61105-1389
 Telephone: 815-490-4900
 Facsimile: 815-490-4901
 miasparro@hinshawlaw.com



                                                 1
                                                                                   303640783v1 1007697
